


Exhibit 10.38

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This Settlement Agreement and Mutual General Release (“Agreement”) is made,
entered into, and dated as of this       day of July, 2003, among Peregrine
Systems, Inc. (“PSI”), Fujitsu Transaction Solutions, Inc. (“Fujitsu), and Fleet
Business Credit LLC (“Fleet”) (collectively, the “parties”), with reference to
the following:

 

RECITALS

 

A.            On September 29, 2000, PSI and Fujitsu-ICL Systems Inc.’s
e-Business Services division, Fujitsu’s predecessor-in-interest (“ICL”), entered
into a certain Schedule A. numbered 00SS092201A (“Schedule A”), pursuant to
which PSI agreed to (i) license to ICL generally available and deliverable
ServiceCenter, AssetCenter, InfraTooIs and Get. It software products (the
“Schedule A Licenses”), in exchange for ICL’s payment of a non-cancellable
license fee of $3,000,000.00; and (ii) provide twelve (12) months of maintenance
services for the Schedule A Licenses, in exchange for ICL’s payment of
$600,000.00.

 

B.            Effective on October 3, 2000, PSI and ICL entered into a
Professional Services Agreement (e-Business Services) No. PSI00l, as
supplemented by that certain Statement of Work of even date (collectively, the
“Professional Services Agreement”), pursuant to which Fujitsu agreed to provide
PSI with general consulting services, as described therein, in exchange for
PSI’s agreement to pay Fujitsu $3,600,000.00.

 

C.            Effective September 28, 2001, PSI and Fujitsu entered into a
Master Software License Agreement Number SP-US-003119V01 (the “License
Agreement”), a Strategic Alliance Agreement, attached as Exhibit B to the
License Agreement (the “Strategic Alliance Agreement”) and an Addendum 1 to the
Professional Services Agreement with an effective date of September 28, 2001
(“Addendum 1”). Pursuant to the License Agreement, PSI agreed to license to
Fujitsu certain deliverable products in exchange for Fujitsu’s payment to PSI of
a license fee of $6,000,000.00 (the “License Fee”).  Pursuant to the Strategic
Alliance Agreement, PSI and Fujitsu were to attempt to develop jointly retail
specific versions of certain PSI products (the “Integrated Offering Project”) on
the terms and conditions set forth in the Strategic Alliance Agreement and in
Statements of Work to be agreed upon between the parties. Fujitsu contends that
the License Agreement, Strategic Alliance Agreement, Addendum 1 and other
contemporaneously executed documents (the foregoing, together with Schedule A
and the Professional Services Agreement, collectively, the “Agreements”)
constitute a single transaction. The other parties dispute that contention.

 

D.            On September 22, 2002 (the “Petition Date”), PSI and its
wholly-owned subsidiary Peregrine Remedy, Inc. (collectively, with PSI, the
“Debtors”), filed petitions for relief under chapter 11 of the Bankruptcy Code,
11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Court”), commencing the
Debtors’ bankruptcy cases, jointly administered under Case No. 02-12740 (the
“Cases”).

 

--------------------------------------------------------------------------------


 

E.             On December 20, 2002, Fujitsu filed a Proof of Claim in the
Cases, asserting a liability of “$15,000,000+” (the “Claim”). The Claim was
assigned number 681. Pursuant to the Claim, Fujitsu asserts that PSI is
obligated to it on account of the following liabilities:

 

1.             $2,338,525.00, representing the “value of software” to which
Fujitsu contends it is presently entitled pursuant to the Agreements;

 

2.             $500,000.00, representing funds allegedly received by PSI from
Johnson & Johnson as the proceeds of the sale of software allegedly owned by
Fujitsu, which amount Fujitsu contends is due it pursuant to the Agreements;

 

3.             $378,080.00, arising from PSI’s alleged breach of the Strategic
Alliance Agreement/License Agreement and representing the value of time
allegedly spent by Fujitsu employees and/or consultants in connection with
Fujitsu’s performance under the Strategic Alliance Agreement/License Agreement;

 

4.             $801,999.00, resulting from PSI’s alleged breach of the Strategic
Alliance Agreement/License Agreement and representing costs allegedly incurred
by Fujitsu in the Integrated Offering contemplated in the Strategic Alliance
Agreement/License Agreement;

 

5.             $297,384.00, arising from PSI’s alleged breach of the Strategic
Alliance Agreement/License Agreement and representing payments allegedly made to
PSI under the Strategic Alliance Agreement/License Agreement, less the value of
software actually delivered by PSI;

 

6.             $84,600.00, plus an undetermined amount, resulting from PSI’s
alleged breach of the Strategic Alliance Agreement/License Agreement and
representing costs “required to be expended in the development of an alternative
to the Integrated Offering;”

 

7.             “An undertermined amount in excess of $10,828,000 representing an
estimate of damages, including, but not limited to, lost profits and loss of
market position, and potential punitive damages, resulting from [PSI’s]
intentional or negligent misrepresentations in connection with, and inducing
[Fujitsu] to enter, the Agreements; and”

 

8.             “An undetermined amount” resulting from PSI’s alleged breach of
the Strategic Alliance Agreement/License Agreement and representing an estimate
for damages resulting from PSI’s allegedly wrongful pledge, assignment or
transfer of any alleged “account receivable” purportedly due from Fujitsu to
PSI, to a third party, and any attempt by that third party to enforce the
alleged “account receivable.

 

F.             On May 29, 2003, the Debtors filed the Debtors’ Objection to
Claim of Fujitsu Transaction Solutions. Inc. (Claim No. 681) (the “Objection to
Claim”), pursuant to which PSI denied the Claim as follows:

 

2

--------------------------------------------------------------------------------


 

1.             Fujitsu fails to provide any basis for its claim of entitlement
to a certain “value” of software from PSI;

 

2.             No contractual or other legal basis exists that would give rise
to PSI’s obligation to pay to Fujitsu $500,000.00 allegedly received by PSI from
Johnson & Johnson;

 

3.             PSI denies any allegation of breach by Fujitsu. Under the
Strategic Alliance Agreement, PSI and Fujitsu were to work together on the
Integrated Offering Project after first agreeing on specific development details
(e.g., personnel, time period, completion schedule, etc.) to be memorialized in
mutually agreed Statements of Work. No Statement of Work for the initial phase
of development or any other phases was ever prepared. Accordingly, no actual
performance obligations ever materialized;

 

4.             The over $10 million in estimated damages alleged are barred by,
among other things, sections 10 and 23 of the License Agreement;

 

5.             Fujitsu fails to allege or document any efforts by Fleet to
collect any account receivable, any damages arising therefrom or any basis for a
right of reimbursement from PSI. To the extent PSI were to be found co-liable
with Fujitsu to Fleet on account of such account receivable, section
502(e)(l)(B) of the Bankruptcy Code provides for the disallowance of such claim.

 

Fujitsu disputes the allegations set forth in the Objection to Claim.

 

G.            PSI asserts that Fujitsu is in breach of the License Agreement and
is obligated to PSI on account of the unpaid License Fee. Fujitsu disputes this
assertion.

 

H.            Fleet contends that PSI has assigned the License Fee to Fleet and
that Fleet is entitled to collect the License Fee from Fujitsu. Fujitsu disputes
Fleet’s contentions.

 

I.              Except as otherwise expressly provided herein, the parties each
desire to settle all disputes between or among each of them, as well as any and
all issues or claims which could have been or might be asserted against any
other party arising directly or indirectly from the Professional Services
Agreement, License Agreement, Integrated Offering Project, License Fee,
Strategic Alliance Agreement, Claim and Objection to Claim. The parties hereto
believe this Agreement represents a fair and reasonable compromise of disputed
issues among them.

 

THEREFORE, to avoid the substantial expense and inconvenience of litigation, and
in consideration of the promises and agreements hereinafter set forth, IT IS
HEREBY AGREED, by and between the undersigned, as follows:

 

3

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.             Stipulation.

 

Fujitsu shall have an allowed general unsecured claim in the amount of
$2,838,525.00 (the “Settled Claim”), which amount is calculated by combining the
elements of Fujitsu’s Claim described in paragraphs E. 1 and E. 2., above. On
account of, and in full and final satisfaction of such Settled Claim, upon the
Effective Date of the Fourth Amended Plan of Reorganization of Peregrine Systems
Inc. and Peregrine Remedy Inc. dated May 29, 2003, or subsequent iteration
thereof (the “Plan”), PSI shall pay to Fujitsu a single cash payment of
$1,500,000.00 in accordance with instructions given by Fujitsu, and PSI shall
provide the Products and associated maintenance and support services described
in the immediately following paragraph.

 

Fujitsu shall have the right to acquire from PSI up to $800,000.00 of PSI’s
generally available products (the “Products”) and associated maintenance and
support services, for Fujitsu’s internal use only, including in providing
services to Fujitsu customers, but Fujitsu shall not be entitled to distribute
or sublicense the Products to Fujitsu customers. For clarification, Fujitsu
shall not be entitled to provide application service provider (ASP) or other
hosting services, managed operations services or outsourcing services using the
Products unless the customers have licensed the Products directly from PSI and
PSI has consented to the arrangement in accordance with its standard procedures
for doing so for other providers of such services, provided, however, that
Fujitsu shall be entitled to allow its customers “Casual User” use and/or access
to the Products, but only to the same extent as Fujitsu allows its customers use
and/or access to Fujitsu’s systems (of which the Products would be a part) in
the course of performing services to such customers. “Casual User” means (i) for
PSI’s ServiceCenter product, the right to open problem tickets, query the status
of open tickets, and query ServiceCenter’s “IR Expert” function to access
documented solutions to known problems, and (ii) for PSI’s AssetCenter product,
the right to view and query the data maintained in AssetCenter, but not to
input, change or manipulate the data in any way. Products and associated
maintenance and support services shall be acquired by Fujitsu and provided by
PSI as follows:

 

a.             The Products shall be priced at a forty percent (40%) discount
from PSI’s list price and licensed to Fujitsu on PSI’s standard end user terms;

 

b.             PSI shall provide maintenance and support services to Fujitsu on
substantially similar terms as those offered to other PSI customers;

 

c.             Fujitsu shall pay PSI for maintenance and support services at ten
percent (10%) of the then current list price; and

 

d.             Fujitsu must order all Products within five (5) years of the date
of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Fujitsu shall have no liability to PSI, to Fleet or to any other person or
entity on account of the License Fee or Schedule A, or any portion thereof, or
any amounts related thereto.

 

Fujitsu shall withdraw its bid to sell PSI products to Nordstrom, Inc., or its
affiliates (“Nordstrom”). Fujitsu expressly consents to PSI’s solicitation of
and pursuit of a business transaction with Nordstrom in PSI’s sole and absolute
discretion.

 

The Professional Services Agreement, Schedule A, License Agreement, Strategic
Alliance Agreement and all other agreements and other rights and obligations of
and between PSI and Fujitsu, including, without limitation, Fujitsu’s right to
resell, sublicense, host or outsource PSI products, other than those set forth
in this Agreement, are deemed terminated, null and void and of no further force
and effect.

 

This Agreement is subject to and contingent upon approval by the Court in the
Cases and is of no force and effect if not so approved. This Agreement is also
subject to and contingent upon confirmation of the Plan, including any
subsequent iteration or amendment of the Plan. In the event that the Plan is
amended and such amendment materially and adversely changes the treatment
presently proposed to be afforded to Fleet, is denied confirmation and is not
subject to further amendment or reconsideration, is withdrawn without proposal
of an amendment or subsequent iteration, or the Cases are dismissed or converted
to cases under Chapter 7 without confirmation of the Plan, then this Agreement
shall be of no further force and effect and the Stipulation, including the
releases and waivers in the Agreement, shall be of no force and effect. Fujitsu,
Fleet and PSI shall be restored to all legal and equitable rights, claims,
defenses and positions that they held with regard to the matters referred to in
the Recitals, as if the Agreement had never been executed.

 

Pending approval by the Court of this Agreement and confirmation of the Plan,
the Objection to Claim shall be taken off calendar without prejudice, with all
rights, claims, defenses and positions of the parties being preserved in the
event that the Objection to Claim is restored to the calendar. In the event that
this Agreement is not approved by the Bankruptcy Court, and/or the Plan is not
confirmed, PSI may restore the Objection to Claim to the Court’s calendar
provided, however, that the hearing date shall be set so as to give Fujitsu
forty-five (45) days from service of the notice of hearing to file and serve its
response in opposition to the Objection to Claim. In the event that approval of
this Agreement can not be noticed for hearing at or before the hearing on Plan
confirmation, PSI and Fujitsu shall stipulate to an estimation of Fujitsu’s
Claim Number 681 in the amount of $2,838,525 for purposes of voting on the Plan.

 

2.             Release by PSI.

 

Save and except for the obligations owing pursuant to this Agreement, PSI
knowingly, voluntarily, unconditionally, irrevocably and absolutely releases and
discharges Fujitsu and Fleet, and each of them; and any and all of Fujitsu’s and
Fleet’s parent and subsidiary corporations, divisions and affiliates, as well as
Fujitsu’s and Fleet’s respective employees, officers, directors, agents,
attorneys, predecessors-in-interest, successors-in-interest, and assigns
(collectively, the “PSI Releasees”), from any and all claims, demands, damages,
liabilities, obligations, costs and

 

5

--------------------------------------------------------------------------------


 

expenses, including, without limitation, attorneys’ and consultants’ fees,
actions and causes of action, whether sounding in contract, tort, equity or
otherwise, which PSI has or may have against the PSI Releases, or any of them,
whether known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with the Professional Services
Agreement, Schedule A, License Agreement, License Fee, Integrated Offering
Project, Strategic Alliance Agreement, Claim, Settled Claim and Objection to
Claim.

 

3.             Release by Fujitsu.

 

Save and except for the obligations owing pursuant to this Agreement, Fujitsu,
knowingly, voluntarily, unconditionally, irrevocably and absolutely releases and
discharges PSI and Fleet and each of them; and any and all of PSI’s and Fleet’s
respective parent and subsidiary corporations, divisions and affiliates, as well
as all of PSI’s and Fleet’s respective employees, officers, directors, agents,
attorneys, predecessors-in-interest, successors-in-interest, and assigns
(collectively, the “Fujitsu Releasees”), from any and all claims, demands,
damages, liabilities, obligations, costs and expenses, including, without
limitation, attorneys’ and consultants’ fees, actions and causes of action,
whether sounding in contract, tort, equity or otherwise, which Fujitsu has or
may have against the Fujitsu Releasees, or any of them, whether known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with the Professional Services Agreement, Schedule A, License
Agreement, License Fee, Integrated Offering Project, Strategic Alliance
Agreement, Claim, Settled Claim and Objection to Claim.

 

4.             Release by Fleet.

 

Save and except for the obligations owing pursuant to this Agreement, Fleet
knowingly, voluntarily, unconditionally, irrevocably and absolutely releases and
discharges FSI and Fujitsu, and each of them; and any and all of PSI’s and
Fujitsu’s parent and subsidiary corporations, divisions and affiliates, as well
as all of PSI’s and Fujitsu’s respective employees, officers, directors, agents,
attorneys, predecessors-in-interest, successors-in-interest, and assigns
(collectively, the “Fleet Releasees”), from any and all claims, demands,
damages, liabilities, obligations, costs and expenses, including, without
limitation, attorneys’ and consultants’ fees, actions and causes of action,
whether sounding in contract, tort, equity or otherwise, which PSI or Fujitsu
has or may have against the Fleet Releasees, or any of them, whether known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with the Professional Services Agreement, Schedule A, License
Agreement, License Fee, Integrated Offering Project, Strategic Alliance
Agreement, Claim, Settled Claim and Objection to Claim.

 

5.             Waiver of Unknown Claims.

 

The parties hereto each understands and acknowledges that there are laws which
may invalidate releases of claims which are unknown to the releasing party. Each
of the parties hereto expressly acknowledges and agrees that it is hereby
waiving and relinquishing any and all rights

 

6

--------------------------------------------------------------------------------


 

which it has or might have against the parties released by it or him pursuant to
this Agreement, or any of them, under such laws.

 

In connection with such waiver and relinquishment, each of the parties hereto
acknowledges that it is aware that it may later discover facts in addition to or
different from those which it currently knows or believes to be true with
respect to the subject matters of this Agreement, but that it is its intention
to hereby fully, finally, and forever release all of the matters and claims
identified in the releases contained herein which now exist, may exist, or
previously existed between it, him, and/or any of the parties released by this
Agreement, whether known or unknown, suspected or unsuspected. In furtherance of
such intent, the releases in this Agreement shall be and remain in effect as
full and complete releases, notwithstanding the discovery or existence of such
additional or different facts by the parties hereto, or by any person acting on
any of their respective behalves.

 

6.             Promise Not To Prosecute.

 

Each of the parties hereto agrees that it will never individually, collectively,
or in conjunction with any other person or entity, prosecute or allow to be
prosecuted on its behalf, or in any way commence, assist or aid, except as
required by due legal process, any lawsuit, charge or proceeding, in any
administrative agency, arbitration or court, whether state or federal, or any
claim or demand of any type related to any matter which has been released by it
or him as provided above, it being the intention of the parties that with the
execution of this Agreement, and upon compliance with the terms hereof, the
released parties, persons, and entities will be absolutely, unconditionally and
forever discharged of and from all obligations related in anyway to the matters
discharged and released herein. The parties hereto each further agrees that
should it prosecute or cause to be prosecuted any claim which has been released
by it pursuant to this Agreement, then any party against whom such claim is
asserted may raise all claims and defenses originally available to it or him,
notwithstanding the release executed herein. In the event of any breach of this
section, the aggrieved party or parties shall be entitled to recover from the
breaching party or parties not only the amount of any judgment which may be
awarded against the breaching party or parties, but also such other damages,
costs, and expenses as may be incurred by the aggrieved party or parties, or any
of them, including attorneys’ fees and expenses in defending against or seeking
to stop any lawsuit or proceeding brought in violation of this promise not to
sue.

 

7.             No Admission Of Liability.

 

By entering into this Agreement, none of the parties hereto makes any admission
that it engaged, or is now engaging, in any unlawful, improper, or negligent
conduct. It is understood that this settlement is not an admission of liability,
but is in compromise of disputed claims which remain untested; and that the
parties hereto each specifically deny liability for any wrongs alleged by any
other party, and intend merely to avoid litigation and the expenses relating
thereto by entering into this Agreement.

 

7

--------------------------------------------------------------------------------


 

8.             Modifications.

 

This Agreement may be amended only by a written instrument executed by all
parties hereto.

 

9.             Entire Agreement.

 

This Agreement, together with the attachments hereto, constitute the entire
agreement between the parties hereto, superseding any and all prior agreements,
representations, and promises, whether oral or in writing.

 

10.          Severability.

 

Should it be determined by a court that any term of this Agreement is
unenforceable, that term shall be deemed to be deleted. However, the validity
and enforceability of the remaining terms shall not be affected by the deletion
of the unenforceable term.

 

11.          No Waiver Of Breach.

 

A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition.

 

12.          Binding on Successors.

 

The parties agree that this Agreement shall be binding on, and inure to the
benefit of, the parties or their successors, heirs and/or assigns.

 

13.          No Assignment of Rights.

 

The parties to this Agreement each warrant and represent that it has not
assigned or transferred to any person or entity not a party to this Agreement,
any matter released pursuant to this Agreement. The parties each further agree
to defend, indemnify and hold the other harmless from any and all claims based
on or arising out of any such assignment or transfer made, purported, or
claimed.

 

14.          Interpretation.

 

Each of the parties hereto has agreed to the use of the particular language of
the provisions of this Agreement, and any question of doubtful interpretation
shall not be resolved by any rule providing for interpretation against the party
who causes the uncertainty to exist or against the drafter of this Agreement.

 

15.          Headings.

 

The various headings of this Agreement are included for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provision hereof.

 

8

--------------------------------------------------------------------------------


 

16.          Enforcement.

 

In the event legal action is commenced to enforce or interpret this Agreement or
for declaratory relief with respect thereto, the prevailing party or parties in
such action shall be entitled to recover from the losing party or parties the
attorneys’ fees and costs incurred by the prevailing party or parties in such
action.

 

17.          Signatories’ Representations.

 

The parties executing this Agreement and the Stipulation represent and warrant
that they have the authority to enter into this Agreement and the Stipulation on
their own behalf and/or on behalf of their employer and/or principal; and to
bind all persons or entities who may claim through them. The parties each
further warrants that it has neither filed nor caused to be filed any claims or
actions against any of the parties released herein which is not the subject of
the releases set forth above. The parties hereto covenant to defend, indemnify
and hold each other harmless from any liability, losses, claims, damages, costs
or expenses, including attorneys’ fees, arising from any breach of the
warranties set forth herein.

 

18.          Counterparts.

 

This Agreement may be executed in counterparts and shall be binding on all
parties when all have signed an original of this Agreement.

 

19.          Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
California.

 

20.          Jurisdiction.

 

The parties agree that the Court presiding over the Cases shall have exclusive
jurisdiction regarding any dispute relating to this Agreement or the
interpretation of any provision hereof. The parties further agree not to contest
such exclusive jurisdiction.

 

21.          Advice of Legal Counsel.

 

By executing this Agreement, each party represents and acknowledges that it has
relied upon the legal advice of counsel of its own choice regarding the
settlement and compromise of this case and at all times relevant to and
throughout the negotiation of this Agreement and in connection with the
preparation and execution of this Agreement.

 

9

--------------------------------------------------------------------------------


 

22.          Signatures of Parties.

 

By their signatures below, the parties represent that they have read the
foregoing Agreement and fully understand and agree to each and all of the terms
and conditions set forth herein.

 

WHEREFORE, the parties to this Agreement, with the benefit of representation and
advice of counsel, have read the foregoing Agreement, fully understand each and
every provision contained herein, and have executed this Agreement on the date
shown below.

 

Dated:

 

, 2003

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Ken Sexton

 

 

Its:

Ken Sexton, CFO

 

 

 

 

 

Dated:

 

, 2003

FUJITSU TRANSACTION SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

FLEET BUSINESS CREDIT LLC

 

 

 

 

Dated:

 

, 2003

 

 

By:

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------


 

By their signatures below, the parties represent that they have read the
foregoing Agreement and fully understand and agree to each and all of the terms
and conditions set forth herein.

 

WHEREFORE, the parties to this Agreement, with the benefit of representation and
advice of counsel, have read the foregoing Agreement, fully understand each and
every provision contained herein, and have executed this Agreement on the date
shown below.

 

Dated:

 

, 2003

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

Dated:

July 2

, 2003

FUJITSU TRANSACTION SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Its:

VP/Associate General Counsel/Assistant Secretary

 

 

 

 

 

 

FLEET BUSINESS CREDIT LLC

 

 

 

 

Dated:

 

, 2003

 

 

By:

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------


 

By their signatures below, the parties represent that they have read the
foregoing Agreement and fully understand and agree to each and all of the terms
and conditions set forth herein.

 

WHEREFORE, the parties to this Agreement, with the benefit of representation and
advice of counsel, have read the foregoing Agreement, fully understand each and
every provision contained herein, and have executed this Agreement on the date
shown below.

 

Dated:

 

, 2003

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

Dated:

 

, 2003

FUJITSU TRANSACTION SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

FLEET BUSINESS CREDIT, LLC

 

 

 

 

Dated:

 

, 2003

 

 

By:

/s/ [ILLEGIBLE]

 

 

Its:

Senior Vice President

 

 

10

--------------------------------------------------------------------------------
